Citation Nr: 9934882	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  96-26 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from November 1943 
to March 1946.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO), and it was remanded in December 1997 in 
order to permit the RO to consider the claim in light of the 
Board's allowance of a separate 10 percent disability 
evaluation for a scar associated with the appellant's 
service-connected residuals of a gunshot wound to the left 
leg.  


FINDINGS OF FACT

1.  The appellant has a fourth grade education, worked as a 
press operator from 1950 until retiring in 1974, and has 
experience as a part-time farm worker thereafter, driving a 
tractor or a truck.  

2.  The appellant's service-connected disabilities consist of 
residuals of a gunshot wound to the left leg, rated 20 
percent disabling; a scar associated with the gunshot wound 
to the left leg, rated 10 percent disabling; and 
osteomyelitis of the left leg, rated noncompensably 
disabling.  The combined disability evaluation is 30 percent.  

3.  The appellant's service-connected disabilities are not so 
incapacitating that they individually or collectively prevent 
him from securing or following substantially gainful 
employment.  


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(a), 3.340, 3.341, 4.16 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that his service-connected disabilities 
prevent him from obtaining and maintaining any form of 
substantially gainful employment.  In testimony provided at 
an August 1997 Travel Board hearing, he reported that he is 
prevented from walking very far at any one time due to 
increased pain associated with his left leg disability.  He 
also testified that he retired from his job as a press 
operator in 1974 and did some part-time farm work with his 
son thereafter, driving a tractor or truck.  

In accordance with 38 U.S.C.A. § 5107, and Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), the appellant has presented 
a well-grounded claim for entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities because he claims his service-
connected disabilities have worsened to the point that he is 
unable to perform substantially gainful employment.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (Court) referred 
to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" 
one based on the average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinions of the chief legal officer of VA.  38 U.S.C.A. § 
7104(c).  In a pertinent precedent opinion, VA General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. 
Prec. 75-91); 57 Fed. Reg. 2317 (1992).  

In discussing the unemployability criteria, the Court has 
indicated, in essence, that the unemployability question, 
identified as the ability or inability to engage in 
substantial gainful activity, had to be looked at in a 
practical manner, and that the thrust was whether a 
particular job was realistically within the capabilities, 
both physical and mental, of the appellant.  Moore v. 
Derwinski, 1 Vet. App. 83 (1991).  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the 
appellant, without regard to advancing age, is precluded, by 
reason of his service-connected disabilities, from obtaining 
and maintaining any form of gainful employment consistent 
with his education and occupational experience.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. 
§§ 3.321(a), 3.340, 3.341, 4.16.  

When the Board notes that a veteran has nonservice-connected 
medical problems that present significant disability, those 
nonservice-connected disabilities may not be considered in 
determining whether or not he is entitled to unemployability 
benefits under the provisions of 38 C.F.R. § 4.16(a).  

The appellant's June 1995 application for unemployability 
benefits reflects that he has a fourth grade education and 
that he worked as a press operator from 1950 until 1974.  His 
service-connected disabilities consist of the following 
disorders: residuals of a gunshot wound to the left leg, 
rated 20 percent disabling; a residual scar associated with 
the gunshot wound to the left leg, rated 10 percent 
disabling; and a osteomyelitis, rated noncompensably 
disabling.  The combined disability evaluation is 30 percent.  

Review of the claims file reflects that the appellant was 
awarded social security in the 1970's due to degenerative 
disc disease.  

Recent medical evidence presented in this case shows that the 
appellant was examined by L. A. Egleston, M.D., in April 
1995, and was diagnosed with increased blood pressure, 
chronic obstructive pulmonary disease, and venous disease of 
the left leg.  He subsequently underwent VA general medical 
and orthopedic examinations in June 1995.  The report of the 
general medical examination listed diagnoses of tinea pedis, 
a history of hearing loss with intermittent tinnitus, 
hypertension, mild chronic obstructive pulmonary disease, a 
history of a hiatal hernia, and status post transurethral 
resection of the prostate.  At the orthopedic examination, 
the appellant described increased pain and swelling in his 
left lower extremity on weight bearing.  It was noted that he 
moved about with a slight limp.  Examination of the left leg 
revealed a somewhat adherent scar over the mid aspect of the 
anterior tibial region, which was tender to palpation.  
Swelling was seen in the left ankle, while range of motion in 
the ankle consisted of dorsiflexion to neutral and plantar 
flexion to 10 degrees.  Heel and toe walk was considered 
fair, and the appellant was able to squat by holding on to 
the examination table for support.  The examiner stated that 
he thought the injury to the appellant's left leg would 
impact his ability to stand and walk for any significant 
length of time and would cause problems ascending and 
descending stairs.  The examiner opined that the appellant 
should not work around unprotected heights or moving 
machinery.  An X-ray taken of the left ankle as part of the 
orthopedic examination showed loss of soft tissue anterior to 
the distal shaft of the tibia associated with soft tissue 
swelling, and slight irregularity of the anterior cortex of 
the tibia at the junction of the proximal two-thirds with the 
distal one-third.  

The appellant has submitted several medical records, dating 
back to 1975 and up to 1998, in support of his claim.  
Medical records dated from 1974 and 1977 show treatment for 
low back and abdominal problems.  VA and private medical 
records, dated from January 1993 to June 1998, reveal a 
complaint of occasional left leg pain in May 1995.  Medical 
records from R. Bhandari, M.D., dated in March 1997, show 
treatment for gastrointestinal problems, with diagnoses of 
diverticulosis, colon polyps, duodenal ulcer, and gastric 
mass.  A report of hospitalization for three days in December 
1998 shows diagnoses of improving acute sinusitis, improving 
acute bronchitis, hypertensive cardiovascular disease, 
chronic obstructive pulmonary disease, and peptic ulcer 
disease.  

A letter from a metal roofing and manufacturing company, 
received in August 1998, indicated that the appellant had 
made a solid attempt to work for the company but that his leg 
would not allow him to perform the duties required for the 
position.  

At the most recent VA orthopedic examination, performed in 
October 1998, the appellant complained of pain in his left 
knee and ankle on prolonged weight bearing, which, he 
claimed, had been present for years.  He indicated that he 
could walk between 100 and 200 yards before needing to stop.  
He gave a history of sustaining a gunshot wound to the left 
leg in 1945 with an open fracture of the left tibia, and of 
undergoing two or three operations because of osteomyelitis 
in the left leg.  He stated that he had not experienced any 
drainage associated with the osteomyelitis for years.  On 
physical examination, the appellant demonstrated a normal 
gait.  Superficial varicosities were seen in the left leg, 
distally from the knee.  Range of motion testing for the left 
knee revealed full extension and flexion to 130 degrees.  
There was no swelling of effusion in the left knee, and the 
collateral ligaments were stable to varus and valgus stress I 
extension and 30 degrees of flexion.  Anterior and posterior 
drawer tests were negative.  An eight centimeter elliptical 
split thickness skin graft and a two centimeter stellate scar 
were noted on the medial aspect of the left leg in the mid 
third.  No swelling, effusion, or deformity was noted in the 
left ankle, which had 20 degrees dorsiflexion and 45 degrees 
plantar flexion.  A posterior tibial pulse was not felt but 
there was an abounding dorsalis pedis pulse.  X-rays of the 
left knee, left tibia, and left ankle were considered 
unremarkable.  The diagnosis was status post gunshot wound of 
the left leg without residual deformity.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups. 38 C.F.R. § 4.55(e).  

For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.55(f).  

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged. 38 C.F.R. § 4.56(b).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  

Diagnostic Code 5312 contemplates disability evaluations for 
injury to Muscle Group XII (anterior), as follows: Anterior 
muscles of the leg: (1) Tibialis anterior; (2) extensor 
digitorum longus; (3) extensor hallucis longus; (4) peroneus 
tertius. A 30 percent disability evaluation is assigned for 
severe injury; a 20 percent evaluation is assigned for 
moderately severe injury; a 10 percent evaluation is assigned 
for moderate injury; and, a noncompensable evaluation is 
assigned for slight injury.

Normal extension and flexion of a knee are to 0 and 140 
degrees, respectively.  Full dorsiflexion of an ankle is 
deemed to be to 20 degrees, while full plantar flexion of an 
ankle is considered to be 45 degrees.  See 38 C.F.R. § 4.71, 
Plate II.  

Notwithstanding that the appellant experiences pain in his 
left leg which apparently limits his walking, the Board does 
not find that the current clinical findings demonstrate that 
the appellant has severe muscle injury resulting from the 
gunshot wound of the left leg.  The findings from the October 
1998 VA examination indicate that range of motion is within 
normal limits in both the left knee and left ankle.  As the 
evidence fails to establish that the residuals of a gunshot 
wound of the left leg are productive of more than moderately 
severe muscle injury, the Board finds that the residuals of 
the gunshot wound to the left leg are properly rated as 
20 percent disabling.  

Under 38 C.F.R. § 4.118, a 10 percent evaluation is assigned 
for a superficial scar when it is poorly nourished with 
repeated ulceration (Diagnostic Code 7803), or when it is 
tender and painful on objective demonstration (Diagnostic 
Code 7804).  Scars may also be rated under Diagnostic Code 
7805 as for limitation of function of the body part affected.  

Because the appellant is in receipt of a 10 percent 
evaluation for the scar associated with the gunshot wound of 
the left leg, and there is no apparent limitation of function 
attributable to the scar, the Board finds that the scar 
related to the gunshot wound of the left leg is properly 
rated as 10 percent disabling.  

Acute, subacute, or chronic osteomyelitis of the pelvis, 
vertebrae, or extending into major joints, or with multiple 
localization or with long history of intractability and 
debility, anemia, amyloid liver changes, or other continuous 
constitutional symptoms is assigned a 100 percent evaluation.  
When osteomyelitis is manifested by frequent episodes, with 
constitutional symptoms, a 60 percent evaluation is assigned.  
Osteomyelitis with definite involucrum or sequestrum, with or 
without discharging sinus, is assigned a 30 percent 
evaluation.  A 20 percent evaluation is assigned for 
osteomyelitis with discharging sinus or other evidence of 
active infection within the past five years.  When 
osteomyelitis is inactive, following repeated episodes, 
without evidence of active infection in the past five years, 
a 10 percent evaluation is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5000.  

The evidence indicates that the appellant's osteomyelitis of 
the left leg is asymptomatic, and, in fact, the appellant 
stated at the October 1998 VA examination that he had not 
experienced drainage related to osteomyelitis in years.  
Therefore, the Board finds that the osteomyelitis of the left 
leg is properly rated as noncompensably disabling.  

The Board has considered the appropriate factors and is not 
convinced that the current record demonstrates that the 
appellant's service-connected disorders are inadequately 
rated, or that he is prevented from engaging in employment 
commensurate with his educational and occupational background 
solely as the result of those disabilities.  While he has 
pain in his left leg, the examiner at the October 1998 VA 
examination determined that there was no residual deformity 
associated with the gunshot wound of the left leg.  The Board 
is cognizant of the appellant's several other, non-service-
connected disorders, which include acute sinusitis and 
bronchitis, hypertension, hypertensive cardiovascular 
disease, chronic obstructive pulmonary disease, peptic ulcer 
disease, tinea pedis, hearing loss with intermittent 
tinnitus, and status post transurethral resection of the 
prostate, and which result in substantial disability.  The 
Board also notes that the appellant retired in 1974 after 
working more than 24 years as a press operator and, by his 
own admission, performed part-time farm work thereafter, 
driving a tractor and truck.  The Board is unable to identify 
a basis to grant a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  


ORDER

A total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
denied.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

